PROFORMA CONSOLIDATED FINANCIAL STATEMENT December 31 2010 Statement of financial condition for the period ended December 31, 2010, including Balance Sheets, Statements of Operations, and Statements of Cash Flows For Internal Use Only {00188103. } Table of Contents Balance Sheet 1 Statement of Operations 2 Statement of Cash Flows 3 ABC ACQUISITION CORP 1502 CONSOLIDATED BALANCE SHEET (Proforma) - December 31 - 2010 ASSETS Current Assets Cash In Bank $ 3,600 Total Current Assets $ 3,600 Other Assets Intangible Assets, net of amortization (Note 3) $ 1,474,998 Total Other Assets $ 1,474,998 TOTAL ASSETS $ 1,478,598 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts Payable (Note 4 & Note 5) $ 1,521,814 Accrued Payroll & Taxes 29,223 Loans Payable 1,450 Provision for Income Taxes (Note 9) - Total Liabilities $ 1,552,487 COMMITMENTS & CONTINGENCIES (Note 6) STOCKHOLDERS' EQUITY Preferred Stock, $0.001 par, 100M shares authorized none issued and outstanding (Note 8) Common stock, $0.001 par, 400M shares authorized, $ 5,684 shares issued and outstanding (Note 8) Additional paid in capital (Note 8) 141,991 Subscriptions receivable (125) Net Income (loss) (88,997) Retained Earnings (Deficit) (132,462) Total Stockholders' Equity $ (73,909) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,478,578 {00188103. } ABC ACQUISITION CORP 1502 CONSOLIDATED STATEMENT OF OPERATIONS (Proforma) April 12, 2010 (inception) to December 31, 2010 Revenue Gross profit (loss) $ - General and administrative expenses (63,975) Net (loss) before depreciation, amortization, interest expense and income taxes $ (63,975) Depreciation and Amortization (Note 3) (25,002) Income taxes (Note 9) - Net Income (loss) $ (88,977) Weighted average common shares outstanding - basic and diluted 21,440,553 Net (loss) per common share - basic and diluted $ (0.0041) {00188103. } SHAPE \* MERGEFORMAT 1 ABC ACQUISITION CORP 1502 CONSOLIDATED STATEMENT OF CASH FLOWS (Proforma) April 12, 2010 (inception) to December 31, 2010 Cash flow from operating activities: Net income (loss) $ (88,977) Increase (decrease) in Accounts payable 1,389,402 Increase (decrease) in Accrued payroll & taxes 29,223 Increase (decrease) in Loans payable 1,450 Net cash (used in) operating activities 1,331,098 Cash flows from investing activities: (Increase) decrease in intangible assets $ (1,500,000) Increase (decrease) in accumulated amortization 25,002 Net cash provided by investing activities $ (1,474,998) Cash flows from financing activities: Issuance of capital stock for cash (Note 3) $ 5,682 (Increase) decrease in Subscriptions Receivable (125) Increase in Additional Paid In Capital (Note 8) 141,943 Net cash provided by financing activities 147,500 Increase (decrease) in cash $ 3,600 Cash - beginning of period - Cash - end of period $ 3,600 {00188103. } SHAPE \* MERGEFORMAT 2
